


EXHIBIT 10.5
FIRST AMENDMENT TO MPL SITE MASTER LEASE AGREEMENT
This FIRST AMENDMENT TO MPL SITE MASTER LEASE AGREEMENT (this "First Amendment")
is entered into effective as of November 30, 2012 (the "Effective Date") by and
among CCTMO LLC, a Delaware limited liability company ("Tower Operator"),
T-Mobile USA, Inc., a Delaware corporation ("T-Mobile Parent"), and each
T-Mobile Collocator entity named on the signature pages below (''T-Mobile
Collocators"). Each T-Mobile Collocator, T-Mobile Parent and Tower Operator may
hereinafter be referred to individually as the "Party" or collectively as the
"Parties".
RECITALS:
WHEREAS, the T-Mobile Collocators, the T-Mobile Parent and Tower Operator
entered into a certain MPL Site Master Lease Agreement dated as of November
30,2012 (the "MPL MLA"); and
WHEREAS, the Parties intend to revise and replace the form Site Lease Agreement,
attached to the MPL MLA as Exhibit C and make certain other related amendments
to the MPL MLA.
AGREEMENT:
NOW THEREFORE, in consideration of the foregoing and the representations,
warranties and agreements contained in this First Amendment, and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and intending to be legally bound hereby, the Parties agree as
follows:
1) Recitals and Defined Terms. The foregoing recitals are incorporated herein.
Capitalized terms shall have the same meanings set forth in the MPL MLA, unless
otherwise defined herein.
2) Site Location Agreements. The form of Site Lease Agreement, attached to the
MPL MLA as Exhibit C, is hereby deleted in its entirety and replaced by the form
Site Location Agreement ("SLA"), attached hereto as Exhibit C-1, and is hereby
incorporated into the MPL MLA by reference. All references to the terms "Site
Lease Agreement(s)" and "Exhibit C" in the MPL MLA are hereby replaced by the
terms "Site Location Agreement(s)" and "Exhibit C-1", respectively.
3) Enforceability and Attestation to Execution of SLAs. The Parties acknowledge
and agree that the SLAs shall be valid and enforceable notwithstanding any lack
of attestation to the execution thereof. In the event any SLA is alleged or
determined to be unenforceable due to improper execution, attestation, and/or
delivery, the Parties will prepare, execute and deliver an enforceable, valid,
and binding replacement SLA, containing the same terms and conditions as the
original SLA. Unless otherwise agreed in a subsequent writing, signed by the
Parties, the manner of execution set forth herein shall only apply to the SLAs
entered by the Parties prior to May 31, 2013.



1

--------------------------------------------------------------------------------




4) Effect of Amendment; Conflicts. Except as modified by this First Amendment,
the MPL MLA shall remain in full force and effect. In the event of a conflict
between the terms of the MPL MLA and this First Amendment, the terms of this
First Amendment shall govern and control the obligations and liabilities of the
Parties.


5) Execution; Duplicate Counterparts. This First Amendment may be executed in
duplicate counterparts, each of which will be deemed an original, but all of
which will be taken together to constitute one instrument.


IN WITNESS WHEREOF, the parties have executed this First Amendment as of the
Effective Date.


T -Mobile Collocators:
Suncom Wireless Operating Company, L.L.C.
Cook Inlet/VS GSM IV PCS Holdings, LLC
T-Mobile Central LLC
T-Mobile South LLC
Powertel/Memphis, Inc.
Voicestream Pittsburgh, L.P.
T-Mobile West LLC
T-Mobile Northeast LLC
Wireless Alliance, LLC
Suncom Wireless Property Company, L.C.C.


By:
/s/ Alan Tantillo
Title:
Director





T-Mobile Parent:


T-Mobile USA, Inc.


By:
/s/ Dave Mayo
Title:
Senior Vice President - Technology Strategy, Finance & Development



(continued on next page)

2

--------------------------------------------------------------------------------




CCTMO LLC
By:
CCTM Holdings LLC, Sole Member
By:
/s/ Mark Schrott
Title:
VP Property Management








3